The defendant was charged (1) with breaking and entering a dwelling-house of Sam Evans and stealing money from a meter box in the possession of Sam Evans, the property of the city of Rocky Mount; (2) with receiving same, knowing the property to have been stolen. When the breaking and entering took place, the evidence would indicate it was about 12:30 in the day time, some time in February, 1929. The amount alleged to have been stolen was about $2.75, and was taken from a meter box on the back porch of Sam Evans' house.
The defendant introduced no evidence, but in the testimony of witnesses for the State he denied the charge. There was a verdict of guilty. The defendant, at the close of the State's evidence, moved for judgment as in case of nonsuit, C. s., 4643, and also prayed that the court instruct the jury to return a verdict of not guilty. Defendant's motion and prayer were refused. the defendant excepted, assigned error and appealed to the Supreme Court.
The defendant was charged with (1) breaking and entering a dwelling-house and stealing from a meter box about $2.75; (2) for receiving same knowing the money to have been stolen.
We think there is merely a suspicion or conjecture in regard to the charges in the bill of indictment against defendant, but no sufficient evidence to be submitted to the jury. The judgment below is Reversed. *Page 380